Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 02, 2016

The Court of Appeals hereby passes the following order:

A16A1828. WATSON v. ALI et al.

      Appellant Watson’s brief was originally due on June 20, 2016, but, upon
request by the appellant, that deadline was extended through July 11, 2016 by order
of this Court. Appellant Watson failed to file a brief by that deadline or move for a
further extension of time. On July 18, 2016, the appellees filed a motion to dismiss
the appeal for failure of the appellant to provide a timely brief. To date, the appellant
has not responded to the motion to dismiss or taken any other action in this Court to
perfect his appeal. THEREFORE, the appellees motion is granted and this appeal is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              08/02/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.